           Case 4:19-cv-00234-JM Document 25 Filed 06/17/19 Page 1 of 1



                        IN THE UNTIED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

PEGGY JONES                                                                 PLAINTIFF

V.                                       4:19CV00234 JM

LARRY JEGLEY, et al,                                                        DEFENDANTS


                                             ORDER

       Plaintiff has provided the Court with an affidavit stating that she wishes to support

Arkansas State Senator Mark Johnson for re-election in 2022. The Court finds that Plaintiff has

standing to bring this case.

       For all the reasons stated on the record on June 12, 2019, the Court finds that Plaintiff has

established a likelihood of success on the merits of her case. See Minnesota Citizens Concerned

for Life, Inc. v. Swanson, 692 F.3d 864, 870 (8th Cir. 2012) (en banc) (“When a plaintiff has

shown a likely violation of his or her First Amendment rights, the other requirements for

obtaining a preliminary injunction are generally deemed to have been satisfied.”).

       Plaintiff’s motion for preliminary injunction (ECF No. 13) is GRANTED. Defendants are

enjoined from enforcing Ark. Code Ann. § 7-6-203(e) during the pendency of this matter.

       IT IS SO ORDERED this 17th day of June, 2019.



                                                             ___________________________
                                                             James M. Moody Jr.
                                                             United States District Judge
